Citation Nr: 1535928	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the army National Guard from June 1963 to December 1963, and on active duty with the Air Force from March 1965 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  This matter was previously remanded by the Board in March 2015.

In August 2013, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a heart disability, to include coronary artery disease, is related to active duty service, or that a heart disability pre-existed and was aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1111, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2012 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, private treatment records, VA examination report, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for a heart disability in June 2015.  Upon review, the Board finds the June 2015 VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a heart disability.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the March 2015 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the person who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The August 2013 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as ischemic heart disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Further, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The Veteran asserts that he has a current heart disability which first began during his period of ACDUTRA from June 1963 to December 1963, or which pre-existed and was aggravated by his period of active duty service from March 1965 to June 1965.  

With respect to a current disability, the Veteran's treatment records reflect a diagnosis of coronary artery disease, including mild to moderate coronary atherosclerosis, during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purposes of service connection.  

With respect to an in-service event or injury, the Veteran's service medical records reflect that in a November 1963 Report of Medical History, about one month prior to his separation from ACDUTRA, the Veteran reported a history of chest pain or pressure.  A doctor's note on the Report indicated pressure around the heart.  Additionally, upon entry into active duty in March 1965, the Veteran again reported a history of chest pain or pressure, and a doctor noted dyspnea with gas around the heart.  As such, the Board finds that the Veteran has established an in-service event or injury for the purposes of service connection. 

With respect to a nexus between the current disability and the in-service complaints of chest pain and pressure, the only competent medical opinion of record is the June 2015 VA examination report, which is negative to the Veteran's claim.  The VA examiner diagnosed coronary artery disease and noted that it qualifies as ischemic heart disease.  He stated that the Veteran described having chest pain while in service, which again developed post-service in approximately 2001 and 2005.  The Veteran also complained of dyspnea, but denied fatigue, angina, dizziness, or syncope related to his heart condition.  The VA examiner opined that it is less likely than not that the Veteran's current heart disability had its onset during the Veteran's period of ACDUTRA service from June 1963 to December 1963.  The VA examiner also opined that it is less likely than not that the Veteran's current heart disability pre-existed his March 1965 entry into active duty; thus, the heart disability could not have been aggravated by active duty service.  The VA examiner noted that in examinations subsequent to the Veteran's separation from ACDUTRA, including a May 19, 1965, examination prior to his separation from active duty in June 1965, the Veteran did not note chest pain or pressure and an examiner noted that there was "no significant illness or injury during the current term of service and no aggravation of pre-existing conditions."  The examiner also reported that the Veteran's medical records indicated that he sought care at an emergency room for cardiac complaints in 2001, and again in 2005, and all tests were normal.  Testing conducted in 2012 revealed a low probability for significant coronary disease, and the Veteran was diagnosed with mild coronary blockages in 2013.  The VA examiner also found it significant that the Veteran's private physician, Dr. Gupta, noted in treatment records that Veteran's current symptoms, including chest pain, did not seem to be caused by his coronary artery disease, but were in fact non-cardiac in nature.

The medical opinion of record weighs against the claim for service connection.  The Board finds this opinion to be highly probative, as it is based on a review of the record and is supported by adequate rationale.  The Veteran has not provided any competent medical evidence to rebut the VA opinion of record or to otherwise diminish its probative weight.  

Additionally, the Board has considered the Veteran's assertions that his heart disability was incurred in or aggravated by active duty service.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the course of a heart disability over time.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds that this is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish that his heart disability was incurred in, aggravated by, or otherwise related to active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding a heart disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

The Board also notes that, as coronary artery disease is considered an ischemic heart disease, it is subject to service connection if it is shown to have manifested within one year of active duty service.  See 38 C.F.R. § 3.309.  Here, however, the record does not reflect a diagnosis of coronary artery disease or any other ischemic heart disease until 2012 at the earliest, roughly 47 years after separation from active duty.

The Board finds that the Veteran's heart disability is not related to active duty service, nor did it pre-exist service.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a heart disability, to include coronary artery disease, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


